DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response and amendments received July 14, 2022 are acknowledged.

Claims 2, 7, 8, and 9 have been canceled.
Claims 1 and 5 have been amended.
Claims 1, 3-6, and 10-18 are pending in the instant application.
Claims 11-18 stand withdrawn from consideration as being drawn to a nonelected invention. See 37 CFR 1.142(b) and MPEP § 821.03, for reasons of record set forth in the restriction requirement mailed September 28, 2021.
 

Claims 1, 3-6, and 10 are under examination in this office action.

Information Disclosure Statement
The IDS form received 7/14/2022 is acknowledged and the references cited therein have been considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has amended claim 1 to recite a polypeptide that has anti-fibrotic activity and which “comprises SEQ ID NO:14, 15, 16, or 17” with dependent claims reciting additional limitations, such as the presence of various heterologous sequences such as His tags and collagen fragments.  Pages 12 and 13 of the instant specification disclose that all of SEQ ID NOs:14-17 contain a fragment of human endostatin (which may or may not contain the C67A mutation), with such a fragment being joined to various heterologous sequences such as IgG Fc in SEQ ID NO:16 and a fragment of collagen XVIII in SEQ ID NO:17, as well as the use of alternative only language when describing the claimed invention (see for example paragraph [0008]) and the fact that while the working examples appear to disclose multiple fusion proteins comprising a fragment of human endostatin, none of such working examples appear to contain multiple copies an endostatin fragment or any other element such as KDEL or collagen sequences.  However, starting with the polypeptide of SEQ ID NO:17 in claim 10 one interpretation yields a construct containing two copies of the collagen fragment as one is already necessarily present in SEQ ID NO:17 itself while an alternative interpretation finds such language to simply not be further limiting as it simply states an inherent feature necessarily present in SEQ ID N:17.  Similar analyses with the other elements in dependent claims yield the same question as to if applicant intends for multiple copies to be present or if applicant is simply using words to point out what is already necessarily present in the recited SEQ ID numbers.  The Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications published Wednesday, February 9, 2011 in vol. 76, no. 27 of the Federal Register clearly indicates that “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112, second paragraph is appropriate.”  Since as detailed above artisans can reasonably interpret the claims in at least two ways the instant rejection has been set forth.  

Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that the claim amendments have overcome the issues raised in the prior office action.
This argument is not persuasive as issued concerning repetition of elements in the claimed invention have not been adequately addressed as discussed above.  The rejection is maintained.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-6, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As part of applicant’s response received July 14, 2022, independent claim 1 has been amended to recite a polypeptide comprising SEQ ID NO:14, 15, 16, or 17.  As evidenced by pages 12 and 13 of the instant specification, SEQ ID number 14 is a fragment of endostatin while SEQ ID NOs: 15, 16, and 17 are all fusion constructs wherein a single fragment of human endostatin is joined to various other heterologous polypeptide sequences including His tags, immunoglobulin Fc, and collagen XVIII fragments.  Inspection of the specification has failed to find support for constructs containing multiple copies of any particular element, such a endostatin polypeptide, IgG Fc domain, or His tag, even though the specification is replete with numerous fusion constructs wherein a single endostatin fragment has been joined to a multitude of heterologous sequences, including but not limited to the polypeptides consisting of SEQ ID NO:15, SEQ ID NO:16 and SEQ ID NO:17.  Given that support for the idea of a single fusion protein containing more than one copy of any particular element, such as but not limited to multiple collagen XVIII sequences, multiple KDEL tags and multiple copies of endostatin, the instant claimed inventions have been found to comprise new matter.  For example, claim 10 requires the claimed construct to further comprise amino acids 27-43 of SEQ ID NO:17, which happen to be from collagen XVIII, yet the claim depends from claim 1 which recites SEQ ID N:17 as an embodiment, which would necessarily mean that the claimed construct has two copies of the collagen XVIII element, a situation which as discussed above does not appear to have been disclosed or contemplated by the specification as originally filed.  Similar analysis can be made for the KDEL and His tags preset in other claims.  In response to this rejection, it is suggested that applicant either amend the claim to remove the improperly introduced new matter or point out where clear and unambiguous for a fusion protein comprising multiple copies of the same element can be found in the specification as originally filed.   

Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that the claim amendments have overcome the issues raised in the prior office action.
This argument is not persuasive as issues concerning how to interpret if repetition of elements in the claimed invention are or are not present have not been adequately addressed as discussed above.  The rejection is maintained.

  
Claims 1, 3-6 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Applicant has amended independent claim 1 to claim an isolated polypeptide that “a) comprises SEQ ID NO: 14, 15, 16, or 17”.  As per pages 12 and 13 of the instant specification,

SEQ ID NO: 14 (SYCETWRTEAPSATGQASSLLGGRLLGQSAASCHHAY
ITVLAIENSFMT) is a portion of human endostatin having a C>A mutation at the underlined position.

[0082] SEQ ID NO:15 is an exemplary amino acid sequence including a secretory sequence, a portion of human endostatin, and a peptide tag.

[0083] SEQ ID NO:16 is an exemplary amino acid sequence including a secretory sequence, a portion of human endostatin having a C67A mutation, and an IgG Fc domain.

[0084] SEQ ID NO:17 is an exemplary amino acid sequence including a secretory sequence, a portion of collagen XVIII, a portion of human endostatin having a C67A mutation, and a peptide tag.

It should be noted that while SEQ ID NOs:16 is a longer polypeptide that comprises the entirety of SEQ ID NO:14, SEQ ID NO:15 does not comprise SEQ ID NO:14 as SEQ ID NO:15 does not contain the requisite C to A mutation

RESULT 1
US-17-092-539-15

  Query Match             98.4%;  Score 246;  DB 1;  Length 84;
  Best Local Similarity   97.9%;  
  Matches   47;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 SYCETWRTEAPSATGQASSLLGGRLLGQSAASCHHAYIVLAIENSFMT 48
              |||||||||||||||||||||||||||||||||||||||| |||||||
Db         27 SYCETWRTEAPSATGQASSLLGGRLLGQSAASCHHAYIVLCIENSFMT 74

Similarly, while SEQ ID NO:17 has the C to A mutation, it too does not comprise SEQ ID NO:14 as there is a single amino acid substitution as evidenced by the alignment below

RESULT 1
US-17-092-539-17

  Query Match             97.6%;  Score 244;  DB 1;  Length 104;
  Best Local Similarity   97.9%;  
  Matches   47;  Conservative    0;  Mismatches    1;  Indels    0;  Gaps    0;

Qy          1 SYCETWRTEAPSATGQASSLLGGRLLGQSAASCHHAYIVLAIENSFMT 48
              ||||||||||||||||| ||||||||||||||||||||||||||||||
Db         44 SYCETWRTEAPSATGQAYSLLGGRLLGQSAASCHHAYIVLAIENSFMT 91

Thus, while SEQ ID NO:14 is a smaller sequence that is completely contained within SEQ ID NO:16, the endostatin fragments in SEQ ID NOs: 15 and 17 are distinct in sequence relative to the fragment of SEQ ID NO:14.  

While the specification discloses working examples of endostatin fragments in fusion proteins with heterologous polypeptides, it does not appear that any of such constructs comprise more than one copy of any element, such as endostatin or tag sequences.  Dependent claims, such as 3-5 recite “further comprising a peptide tag” including HHHHHH and KDEL, yet these sequences are already present in SEQ ID NOs:15 and 17 as s readily seen by inspection of Table 2 of the instant specification.  The specification does not appear to disclose constructs containing multiple copies of the same peptide tag sequences.  Similarly, SEQ ID NO:17 already has a fragment of collagen XVIII (i.e. residues 27-43 of SEQ ID NO:17 as recited in claim 10), and there is no discussion in the specification as to why an artisan would wish for a construct containing multiple copies of the collagen peptide fragment.  Thus, while using the tools and techniques of recombinant molecular biology artisans could join together a wide variety of disparate elements, guidance and direction concerning what is to combined and why you would want to do so, such as the methods of use for such a construct, still reasonably need to be provided to said artisans.  Thus there are still at least two distinct readings of the claims, one in which multiple polypeptide elements are duplicated in the claimed product even though support for such a construct does not appear to be present in the specification as originally filed, and one in which dependent claims simply recite elements already necessarily present in some embodiments of the independent claim such that the dependent claims fail to further limit the claimed invention depending upon what embodiment of the independent claim is being examined.  As has already been stated, there does not appear to be any reasonable purpose for having 2 (or more) of any recited polypeptide sequence (e.g. two his tags, etc.) in any expression construct.  In view of all of the above, even after applicant’s claim amendments of July 14, 2022, serious questions concerning exactly what artisans are supposed to be making remain.  Further, even if such constructs can be made, it is not necessarily clear why artisans would make such constructs based upon the original disclosure or what they would do with them once made as the breadth of the claims still is not reasonably concordant with the teachings and examples of the specification.  As such, it does not appear that artisans could make and use the full breadth of what applicant has presently claimed without first engaging in additional unpredictable basic science research and experimentation.     

Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive.  Applicant argues that the claim amendments have overcome the issues raised in the prior office action.
This argument is not persuasive as issues concerning repetition of elements in the claimed invention have not been adequately addressed as discussed above.  The rejection is maintained.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, and 4 stand rejected under 35 U.S.C. 103 as being unpatentable over Zheng in view of Zhou et al.
Zheng discloses endostatin derivatives and their medicinal uses (see entire document, particularly the abstract).  Such derivatives are disclosed as being made as fusion proteins to a wide variety of heterologous sequences, such as human IgG1 Fc for the purpose of increasing in vivo half-life, as well as a peptide tag containing six histidine residues (see particularly the left column of page 1948).  These teachings differ from the instant claimed invention in that the C to A mutation present in SEQ ID NO:14 relative to human endostatin is not disclosed.
Zhou et al. disclose mutants of human endostatin which comprise the C to A mutation as present in SEQ ID NO:14 of the instant specification.  (see entire document, particularly the abstract).  It should be noted that the C to A mutation in SEQ ID NO:14 is disclosed in the instant specification as being located at position 67 relative to SEQ ID NO:2, and that this location corresponds to residue 173 as reported by Zhou et al. (see most particularly Figure 1).  Removal of this cystine, and the resulting internal disulfide bond, were found to allow for maintenance of biological activity, while mutation to other cysteines abrogated activity (see for example the abstract, Figures 6 and 7, and the Discussion section).        
Therefore, it would have been obvious to a person of ordinary skill at the time of the instant invention that the endostatin fusion proteins disclosed by Zheng could be modified to contain the C to A substitution mutation as per the sequence of SEQ ID NO:14 as such a mutation would still allow for functional activity as per the teachings of Zhou et al.  
It is appreciated that neither piece of cited art, either alone or in combination teach or reasonably suggest a polypeptide consisting of SEQ ID NO:14 - SEQ ID NO:15 - SEQ ID NO:16 - SEQ ID NO:17.  However, as discussed earlier in this office action, such an interpretation of claim 1 is problematic for many reasons, and thus in the spirit of compact prosecution the instant rejection has been set forth under the interpretation that part a) of claim 1 actually recites “comprising a polypeptide selected from the group consisting of SEQ ID NO:14, SEQ ID NO:15, SEQ ID NO:16 and SEQ ID NO:17”.  Note that such “comprising” language permits additional native endostatin sequence (and indeed the entirety of human collagen XVIII since endostatin itself is a fragment of this larger native protein) to be added at one or both ends of the explicitly recited biological sequence in addition to the presence of heterologous polypeptide sequences, and thus there in no need as presently construed for artisans to arrive at the exact sequence length of SEQ ID NO:14.  Artisans would have a reasonable expectation of success in making such a modification given the wide variety of sequence mutants and fusion proteins of endostatin as disclosed by both Zheng and Zhou et al.     

Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. Applicant argues that there is no reasonable expectation of success concerning non-conservative amino acid substitution and therefore the rejection should be withdrawn.
This argument is not persuasive.  As set forth in the rejection of record, the teachings of Zheng “differ from the instant claimed invention in that the C to A mutation present in SEQ ID NO:14 relative to human endostatin is not disclosed.”  However, as was also discussed in the rejection of record, the exact non-conservative mutation of C to A at the same location in human endostatin was reduced to practice and demonstrated to maintain biological activity as disclosed by Zhou.  Thus, contrary to applicant’s arguments, the exact non-conservative amino acid substitution was made and shown to work in the prior art and thus applicant’s allegations of unpredictability cannot be found persuasive as they were demonstrated to work in the prior art as shown by Zhou.  The rejection is maintained. 
 

Claims 1, 3, and 4 stand rejected under 35 U.S.C. 103 as being unpatentable over WO 2011/050311 in view of Zhou et al.
The ‘311 document discloses endostatin fragments and their medicinal uses (see entire document, particularly the abstract and claims).  Notably, the polypeptide consisting of residues 133-180 of SEQ ID NO:2 as recite in for example claims 1-3 of the ‘311 document is the same sequence as SEQ ID NO:14 of the instant application apart from the C to A mutation.  Fusion proteins, wherein the endostatin fragment is joined to secretory sequences as well as human IgG1 Fc are also disclosed (see most notably pages 31-33).  Notably, the ‘311 document claims mutants of residues 133-180 of SEQ ID NO:2 that comprise five or less mutations without specifying where within the recited sequence such mutations occur or the residue to which the chosen position is changed.  These teachings differ from the instant claimed invention in that the C to A mutation present in SEQ ID NO:14 relative to human endostatin is not disclosed.
Zhou et al. disclose mutants of human endostatin which comprise the C to A mutation as present in SEQ ID NO:14 of the instant specification.  (see entire document, particularly the abstract).  It should be noted that the C to A mutation in SEQ ID NO:14 is disclosed in the instant specification as being located at position 67 relative to SEQ ID NO:2, and that this location corresponds to residue 173 as reported by Zhou et al. (see most particularly Figure 1).  Removal of this cystine, and the resulting internal disulfide bond, were found to allow for maintenance of biological activity, while mutation to other cysteines abrogated activity (see for example the abstract, Figures 6 and 7, and the Discussion section).  Additionally, they disclose that a His tag can be added to aid in purification of recombinantly produced endostatin polypeptides and that the presence of such a tag does not impact biological activity (see particularly the first paragraph of the discussion section).          
Therefore, it would have been obvious to a person of ordinary skill at the time of the instant invention that the endostatin fragments and fusion proteins of the ‘311 document could be modified to contain the C to A substitution mutation as per the sequence of SEQ ID NO:14 as such a mutation would still allow for functional activity as per the teachings of Zhou et al.  Note that artisans would be motivated to make such a change, and have an expectation of success in doing so, as the claims of the ‘311 document explicitly contemplate mutations at an unspecified location and artisans would know that based upon the data of Zhou et al., making the necessary C to A mutation would reasonably be expected to work and thus they could practice the breadth of the inventions disclosed by the ‘311 document without engaging in unpredictable random mutagenesis.  The ordinary artisan would have been further motivated to add a His tag in order to gain the advantage of easier purification of recombinantly produced polypeptides as taught by Zhou et al.  

Applicant's arguments filed July 14, 2022 have been fully considered but they are not persuasive. Applicant argues that there is no reasonable expectation of success concerning non-conservative amino acid substitution or the expression of mammalian polypeptides in plants and therefore the rejection should be withdrawn.
This argument is not persuasive.  As set forth in the rejection of record, the teachings of Zheng “differ from the instant claimed invention in that the C to A mutation present in SEQ ID NO:14 relative to human endostatin is not disclosed.”  However, as was also discussed in the rejection of record, the exact non-conservative mutation of C to A at the same location in human endostatin was reduced to practice and demonstrated to maintain biological activity as disclosed by Zhou.  Thus, contrary to applicant’s arguments, the exact non-conservative amino acid substitution was made and shown to work in the prior art and thus applicant’s allegations of unpredictability cannot be found persuasive as they were demonstrated to work in the prior art as shown by Zhou.  Further, with regard to unpredictability of expressing mammalian polypeptides in plants, no such limitation is present in any claim under examination.  As such, applicant is arguing limitations not claimed.  Further, products are defined by what they are, not how they are made, as is made amply clear in MPEP 2113 as the same product can be made in a myriad of different ways/process steps. Thus predictability, or the alleged lack thereof, of expressing a mammalian protein in a plant cell appears irrelevant to the issues surrounding the instant claimed polypeptides.  The rejection is maintained. 


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3, and 4 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 8,716,232 in view of WO 2011/050311 and in view of Zhou et al.
The issued claims of the ‘232 patent recite polypeptide compositions comprising a fragment of endostatin comprising residues 133-180 of SEQ ID NO:2 which comprise at the most five amino acid substitutions relative to the reference sequence.  None of the recited claims specify where within residues 133-180 of SEQ ID NO:2 such five or fewer substitution mutations should occur. Notably, residues 133-180 of SEQ ID NO:2 as recited in the issued claims is the same biological sequence as SEQ ID NO:14 of the instant application apart from the C to A mutation.  The issued claims differ from that which is presently claimed in that fusion to heterologous polypeptide sequences is not explicitly claimed, and the presence of the C to A substitution mutation is not recited.  
The ‘311 document discloses endostatin fragments and their medicinal uses (see entire document, particularly the abstract and claims).  Notably, the ‘311 document is the same disclosure as that of the ‘232 patent, the ‘232 patent being the child of the international application that originally published as the ‘311 document.  Therefore, a polypeptide consisting of residues 133-180 of SEQ ID NO:2 as recited in for example claims 1-3 of the ‘311 document is the same sequence as SEQ ID NO:14 of the instant application apart from the C to A mutation.  Fusion proteins, wherein the endostatin fragment is joined to secretory sequences as well as human IgG1 Fc are also disclosed (see most notably pages 31-33).  
Zhou et al. disclose mutants of human endostatin which comprise the C to A mutation as present in SEQ ID NO:14 of the instant specification.  (see entire document, particularly the abstract).  It should be noted that the C to A mutation in SEQ ID NO:14 is disclosed in the instant specification as being located at position 67 relative to SEQ ID NO:2, and that this location corresponds to residue 173 as reported by Zhou et al. (see most particularly Figure 1).  Removal of this cystine, and the resulting internal disulfide bond, were found to allow for maintenance of biological activity, while mutation to other cysteines abrogated activity (see for example the abstract, Figures 6 and 7, and the Discussion section).  Additionally, they disclose that a His tag can be added to aid in purification of recombinantly produced endostatin polypeptides and that the presence of such a tag does not impact biological activity (see particularly the first paragraph of the discussion section).          
Therefore, it would have been obvious to a person of ordinary skill at the time of the instant invention that the endostatin fragments of the issued claims could be modified to contain the C to A substitution mutation as per the sequence of SEQ ID NO:14 as such a mutation would still allow for functional activity as per the teachings of Zhou et al.  Note that artisans would be motivated to make such a change, and have an expectation of success in doing so, as the claims of the ‘232 patent explicitly contemplate mutations at an unspecified location and artisans would know that based upon the data of Zhou et al., making the necessary C to A mutation would reasonably be expected to work and thus they could practice the breadth of the inventions claimed in the ‘232 patent without engaging in unpredictable random mutagenesis.  The ordinary artisan would have been further motivated to add a His tag to such endostatin constructs in order to gain the advantage of easier purification of recombinantly produced polypeptides as taught by Zhou et al.  The ordinary artisan also would have been motivated to add a human IgG1 Fc in order to increase in vivo half-life as taught by the ‘311 document (see most particularly page 32).   

Applicant has acknowledged this rejection and asks that it be held in abeyance until the claims are otherwise in condition for allowance.
Since no terminal disclaimer has been filed, the rejection is maintained.

Claims 1, 3, and 4 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,365,616 in view of WO 2011/050311 and in view of Zhou et al.
The issued claims of the ‘616 patent recite polypeptide compositions comprising a fragment of endostatin comprising residues 133-180 of SEQ ID NO:2 as well as fusion proteins wherein such a fragment is joined to an Fc domain (see all issued claims, most notably claims 1, 2, and 15).  Notably, residues 133-180 of SEQ ID NO:2 as recited in the issued claims is the same biological sequence as SEQ ID NO:14 of the instant application apart from the C to A mutation.  The issued claims differ from that which is presently claimed in that the presence of the C to A substitution mutation is not recited.  
The ‘311 document discloses endostatin fragments and their medicinal uses (see entire document, particularly the abstract and claims).  Notably, the ‘311 document is the same disclosure as that of the ‘616 patent, the ‘616 patent being the grandchild of the international application that originally published as the ‘311 document.  Therefore, a polypeptide consisting of residues 133-180 of SEQ ID NO:2 as recited in for example claims 1-3 of the ‘311 document is the same sequence as SEQ ID NO:14 of the instant application apart from the C to A mutation.  Fusion proteins, wherein the endostatin fragment is joined to secretory sequences as well as human IgG1 Fc are also disclosed (see most notably pages 31-33).  
Zhou et al. disclose mutants of human endostatin which comprise the C to A mutation as present in SEQ ID NO:14 of the instant specification.  (see entire document, particularly the abstract).  It should be noted that the C to A mutation in SEQ ID NO:14 is disclosed in the instant specification as being located at position 67 relative to SEQ ID NO:2, and that this location corresponds to residue 173 as reported by Zhou et al. (see most particularly Figure 1).  Removal of this cystine, and the resulting internal disulfide bond, were found to allow for maintenance of biological activity, while mutation to other cysteines abrogated activity (see for example the abstract, Figures 6 and 7, and the Discussion section).  Additionally, they disclose that a His tag can be added to aid in purification of recombinantly produced endostatin polypeptides and that the presence of such a tag does not impact biological activity (see particularly the first paragraph of the discussion section).          
Therefore, it would have been obvious to a person of ordinary skill at the time of the instant invention that the endostatin fragments of the issued claims could be modified to contain the C to A substitution mutation as per the sequence of SEQ ID NO:14 as such a mutation would still allow for functional activity as per the teachings of Zhou et al.  Note that artisans would be motivated to make such a change, and have an expectation of success in doing so based upon the teachings of the ‘311 document which explicitly contemplate mutations at an unspecified location and artisans would know that based upon the data of Zhou et al., making the necessary C to A mutation would reasonably be expected to work without engaging in unpredictable random mutagenesis.  The ordinary artisan would have been further motivated to add a His tag to such endostatin constructs in order to gain the advantage of easier purification of recombinantly produced polypeptides as taught by Zhou et al.  The ordinary artisan also would have been motivated to add a human IgG1 Fc in order to increase in vivo half-life as taught by the ‘311 document (see most particularly page 32).   

Applicant has acknowledged this rejection and asks that it be held in abeyance until the claims are otherwise in condition for allowance.
Since no terminal disclaimer has been filed, the rejection is maintained.



No claims are allowable.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Szperka whose telephone number is (571)272-2934. The examiner can normally be reached Monday-Friday 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571)272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Michael Szperka
Primary Examiner
Art Unit 1644



/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644